Citation Nr: 1208403	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-28 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability of the right knee.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee (right knee disability). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued a 10 percent evaluation for the Veteran's right knee disability, and reopened and denied on the merits a claim of entitlement to service connection for a low back disability as secondary to the right knee disability.

In an August 2010 opinion, the Board reopened the service connection claim for a low back disability and remanded both claims for further development.  They now return for appellate review. 


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran's service-connected right knee disability caused or aggravated his low back disability. 

2.  Throughout the pendency of this claim, the Veteran's right knee disability has been manifested by arthritis, chronic pain, flexion exceeding 60 degrees, normal extension, and instability producing slight impairment. 


CONCLUSIONS OF LAW

1.  A low back disability was not caused or aggravated by the Veteran's service-connected right knee disability, it was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for a separate rating of 10 percent, but no higher, for arthritis with painful motion of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011); VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).

3.  The criteria for a rating in excess of 10 percent for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

With regard to the claim for service connection for a low back disability, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a letter sent to the Veteran in November 2004 informed him of the elements of service connection on a secondary basis and of his and VA's respective responsibilities for obtaining different types of evidence in support of his claim.  Letters sent to the Veteran in January 2007 and September 2010 also informed him of the elements of service connection on a direct basis as well as what VA considers in determining the degree of disability and the effective date.  While these letters were not sent to the Veteran prior to initial adjudication of this claim, this delay was not prejudicial as the Veteran had an opportunity to submit additional evidence and argument before this claim was subsequently readjudicated and a supplemental statement of the case (SSOC) issued in December 2011.  See Mayfield, 499 F.3d at 1323.  Accordingly, the Board concludes that the duty to notify has been satisfied with regard to the service connection claim for a low back disability.

With regard to the Veteran's claim for a rating in excess of 10 percent for his service-connected right knee disability, the Court has held that in order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to the initial rating decision in this matter, a July 2005 letter informed the Veteran that the evidence needed to show a worsening of his disability and also described VA's and the Veteran's respective responsibilities for obtaining relevant evidence in support of his claim.  Letters dated in January 2007 and September 2010 also informed the Veteran of the general criteria that VA considers in increased rating claims and gave examples of the types of evidence that could be submitted in support of his claim, as set forth in Vazquez-Flores.  Although these letters were not sent prior to initial adjudication of this claim, the delay in timing was not prejudicial as the Veteran had an opportunity to submit additional argument and evidence before this claim was subsequently readjudicated and an SSOC issued in December 2011.  See Mayfield, 499 F.3d at 1323.  Accordingly, the Board concludes that the duty to notify has been satisfied with regard to the increased rating claim. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran are also in the claims file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  With regard to increased rating claims, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, with regard to the Veteran's service connection claim for a low back disability, an appropriate VA examination was performed in August 2011.  The Board finds that the VA examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file, interviewed and examined the Veteran to include conducting appropriate testing, and provided a complete rationale for the opinion stated which is grounded in the Veteran's medical history and the clinical findings made on examination.  In this regard, as directed in the Board's August 2010 remand, the examiner discussed an August 2003 evaluation report and July 2004 opinion by the Veteran's private physician, Dr. Frye, stating that the Veteran's "asymmetric gait" was a significant factor in his low back pain.  Dr. Frye explained that asymmetric low back pain is often related to gait asymmetry, "especially if a significant antalgia is present."  In the August 2011 VA examination report, after reviewing this opinion, the VA examiner stated that she disagreed with this opinion as the Veteran did not have leg length discrepancy or significant antalgia.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

In a January 2012 informal hearing presentation (IHP), the Veteran's representative argued that the VA examiner disagreed with Dr. Frye's opinion only based on a finding that the Veteran did not have leg length discrepancy, "all the while completely failing to address 'asymmetric gait' and 'significant antalgia,' as [causing or aggravating the Veteran's low back disability] or adding to the discussion as to whether the mechanics of the right knee could have thrown undue stress on the lower back [as Dr. Frye opined]."  The Board disagrees.  The examiner clearly stated that the Veteran had "a right-sided limp without significant antalgia" in explaining her disagreement with Dr. Frye's opinion.  She further stated that the medical literature did not support "a causative relationship of one joint affecting another."  In other words, the examiner did address the issue of whether the Veteran's limp was significant enough to cause or aggravate the Veteran's low back disability.  As noted by the Veteran's representative in the January 2012 IHP, while "antalgia" is defined generally as "a method of removing or lessening pain," it "is far more commonly associated" with the body's response to pain, such as "postural compensation."  In other words, there is no question here that both Dr. Frye and the VA examiner were referring to the Veteran's gait in the use of the phrase "significant antalgia."  Thus, in finding that the Veteran did not exhibit a significant antalgia, meaning an antalgic gait, and thus that the Veteran's right leg disability did not affect his low back disability, the VA examiner did in fact address Dr. Frye's opinion that an asymmetric gait aggravated the Veteran's low back disability.  Accordingly, the Board finds that the VA examination report adequately addressed Dr. Frye's opinion and is otherwise adequate for the reasons discussed above. 

Finally, the Board notes that when the issue involves service connection on a secondary basis, the examiner must address whether a service-connected disability aggravated a nonservice-connected disability, even if there was no direct causal relationship.  Here, the examiner stated that the Veteran's low back disability was not "in any way related" to the Veteran's right knee disability.  The Board finds that this statement adequately addresses the issue of aggravation, especially in light of the examiner's rationale.  

With regard to the evaluation of the Veteran's right knee disability, an appropriate VA examination was performed in August 2011.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file, examined the Veteran, and described the Veteran's disability and resulting functional impairment in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his right knee disability since he was last examined by VA.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran claims entitlement to service connection for a low back disability as secondary to his service-connected right knee disability.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.

Turning to the evidence of record, an October 1994 VA treatment record reflects that the Veteran developed an onset of low back pain with intermittent radiation to the right leg about three months earlier.  The pain was worse with sitting.  X-rays of the low back showed a "technically unstable" spine with marked increase in lordosis.  The interpreting physician thought that the lordosis might be the cause of the Veteran's low back pain.  

A November 1994 VA treatment record shows that the Veteran's low back pain was again found to be secondary to marked lordosis.

A January 1995 VA treatment record reflects that the Veteran attributed his back pain to his job in which he had to sit for most of the day.  He was again diagnosed with "excessive" lumbar spine lordosis with compensating kyphosis.  

In February 1995, the Veteran underwent a VA examination in conjunction with a prior service connection claim for his low back disability as secondary to his right knee disability.  The VA examination report reflects that the Veteran's low back pain reportedly began a year earlier and happened suddenly while he was standing.  He stated that the pain only lasted about a minute and then subsided on its own.  In May 1994 his low back pain returned and became more severe after he switched from a job as a biomedical technician, a job which presumably involved a fair amount of physical activity, to a new job that involved more sedentary work behind a desk.  The pain was associated with prolonged sitting, bending, and lifting of objects.  On examination, the Veteran had a normal posture without fixed deformity.  There was a minimal dorsal kyphosis and an exaggerated lumbar lordosis.  The examiner diagnosed the Veteran with chronic low back pain with some low back spasm, or low back strain.  The examiner opined that it was not related to the Veteran's service-connected right knee disability because the Veteran's gait was "perfect." 

An August 2001 VA treatment record reflects that x-rays showed osteoarthritis of the lumbar facet joints.  The Veteran was also diagnosed with scoliosis and exaggerated lumbar lordosis. 

In an August 2003 private examination report, Dr. Frye, a private physician, noted that the Veteran's posture exhibited a slight left side bend at the thoracic spine with rotation.  His gait exhibited "minimal asymmetry" with slight favoring of the right leg.  Doctor Frye also noted mild hyperlordosis of the lumbar spine and pelvic asymmetry.  He diagnosed the Veteran with chronic low back mechanical pain associated with pelvic dysfunction and aggravated by gait asymmetry and posture imbalance.  

In an October 2003 VA examination report, the examiner noted based on a review of the claims file that historically there had been no evidence of limitation of motion, instability, leg-length discrepancy, or any other indications that the Veteran's gait or stature had been altered.  The examiner also noted that an MRI report dated September 2002 was essentially negative for abnormalities of the right knee.  Thus, the examiner concluded that there was no objective evidence of any serious pathologic process in the Veteran's right knee which would in any way alter his gait or stature or effect the lower back.  The examiner also noted that the Veteran had reported the onset of his chronic back pain during the period of time when he was working at a "desk job" and thus not ambulating as much.  Therefore, it appeared that the Veteran's back pain had its onset when he was working in a sedentary capacity rather than in association with walking or other circumstances which might relate it to the knee disability.  Accordingly, the examiner concluded that there was no evidence to indicate that the Veteran's right knee symptoms altered the mechanics of his lower back sufficiently to cause a significant lower back problem.  The examiner concluded that it was his "very strong opinion" that there was no relationship whatsoever between the Veteran's right knee disability and his low back pain. 

A June 2004 VA x-ray study revealed lumbar lordosis, narrowing of the L3-L4 disc spaces, minimal narrowing of the L5-S1 disc spaces, and questionable loss of height of the T12 vertebral body.  These findings were considered "abnormal" by the interpreting radiologist. 

A July 2004 VA treatment record, authored by a physician's assistant, reflects that the Veteran had back pain since 1995 and that it was triggered by working behind a desk.  It was noted that the Veteran had continuous right knee pain and that he believed his limping and altered gait had led to his chronic back pain.  On examination, the Veteran walked with a mild antalgic gait.  It was noted that the Veteran's back exhibited a prominent lordotic curve.  The physician's assistant diagnosed chronic mechanical low back pain exacerbated by chronic right knee pain. 

A July 2004 letter authored by Dr. Frye states that a July 2003 MRI showed mild degenerative changes and spondylosis without any disc herniation or other significant abnormality, which was typical for the Veteran's age.  The Veteran was noted on examination to have gait asymmetry caused by chronic right knee pain.  Doctor Frye stated that the Veteran's gait asymmetry was a "significant factor" in the Veteran's back pain.  In this regard, the findings in the MRI report "did not show any specific reason for [the Veteran's] back pain" and were typical for a person of his age.  Doctor Frye further stated that an asymmetric gait "cause[d] mechanical shear forces that increase[d] the irritability and stability [sic] of the facet joints and. likely cause[d] initiation and continuation of [the Veteran's] low back pain."  Doctor Frye also stated that asymmetric low back pain was often related to gait asymmetry, "especially if a significant antalgia is present."

An August 2005 VA examination report reflects that the Veteran reported an onset of back pain in 1995 after sitting at the desk for some time in a new job.  An examination of the low back showed that the pelvis was level.  There were no lists or scoliosis.  It was noted that the Veteran walked with a moderate limp.  However, because there was no leg length discrepancy and "nothing in the mechanics of the right knee which would throw an undue stress on the lower back," the examiner found that the Veteran's back had not been unduly stressed by the right knee disability, even taking into account the moderate limp.  

A May 2007 VA treatment record, authored by an orthopedic surgeon, reflects that the Veteran questioned whether his chronic back trouble was secondary to his right knee problem.  The orthopedic surgeon noted that such a relationship was "not very likely."  Based on findings in a May 2007 x-ray report, the surgeon diagnosed lumbar degenerative disc disease and mild lumbar scoliosis. 

A June 2007 VA treatment record, authored by an orthopedic surgeon, reflects that the Veteran's work duties included lifting, bending, and twisting which aggravated his low back symptoms.  The Veteran was diagnosed with mild lumbar scoliosis along with some facet degenerative arthritis and mild degenerative disc disease. 

A May 2011 VA MRI report revealed mild multilevel degenerative changes and exaggeration of the normal lumbar lordosis. 

In the August 2011 VA examination report, the examiner opined after reviewing the claims file and examining the Veteran that the Veteran's low back disability was not in any way related to his right knee disability.  In this regard, she noted that the Veteran did have a right-sided limp, but no significant antalgia and no leg length discrepancy.  She further stated that review of the medical literature did not support such a relationship.  The examiner also discussed the July 2004 opinion by Dr. Frye, and expressed her disagreement with it, stating that she found no leg length discrepancy and no significant antalgia.  

In carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's low back disability and his service-connected right knee disability.  The VA treatment records show that since the Veteran first reported it in 1994, his low back pain was attributed to his marked lordosis.  There is no mention in these early records of any gait impairment or of the Veteran's low back pain being caused or aggravated by an awkward gait.  Moreover, the medical evidence consistently shows objective pathology of the back diagnosed as lordosis, scoliosis, and degenerative disc disease.  Finally, four different medical professionals have found that the Veteran's low back disability is not related to his right knee disability.  Specifically, the February 1995 VA examination report reflects that the examiner found that the Veteran's right knee disability did not affect his low back because his gait was normal.  In the October 2003 and August 2005 VA examination reports, the examiner opined that the Veteran's right knee disability did not significantly affect his gait or posture such as to have an impact on the mechanics of his back or put undue stress on it.  The examiner also noted that the Veteran's low back pain did not initially occur with walking but rather with increased periods of time sitting at a desk after he transitioned to a new job.  Thus, the examiner concluded that there was no relationship whatsoever between the Veteran's right knee disability and his low back disability.  The October 2007 VA treatment record also reflects that an orthopedic surgeon found that a relationship between the Veteran's low back disability and his right knee disability was "not very likely."  Finally, in the August 2011 VA examination report, the examiner found that the Veteran's low back disability was not in any way related to his right knee disability as he did not have leg length discrepancy or significant antalgia.  In sum, the evidence shows that the Veteran's low back pain has consistently been attributed to objective pathology of the back and that several medical professionals have found that the Veteran's right knee disability has not played a role in his low back pain or low back pathology.

The Board has considered Dr. Frye's opinion that the Veteran's asymmetric gait aggravated his low back pain.  However, Dr. Frye did not account for or even mention the fact that the Veteran's low back pain has been primarily attributed to his marked lordosis, which has been described as "exaggerated" and "excessive."  Moreover, Dr. Fry stated that asymmetric low back pain was often related to gait asymmetry, "especially if a significant antalgia was present."  However, when Dr. Frye had examined the Veteran in August 2003, he found that the Veteran's gait exhibited "minimal asymmetry" with only "slight" favoring of the right leg.  He did not find "significant antalgia."  Dr. Frye's opinion thus does not take into account, and is incongruous with, evidence of record indicating that the Veteran's low back pain is due to his marked lordosis and that his abnormal gait is mild and does not put undue stress on his back.  Further, Dr. Frye also attributed the Veteran's low back pain to abnormal posture and pelvic asymmetry, neither of which has been shown to be associated with the Veteran's right knee disability.  Finally, the Board notes that Dr. Frye's July 2004 opinion was based in part on the fact that he apparently found no other explanation for the Veteran's low back pain.  Specifically, he stated that the Veteran's degenerative disc disease of the lumbar spine did not account for his low back pain and that a July 2003 MRI report "did not show any specific reason for [the Veteran's] back pain."  Again, this finding does not take into account the fact that since its initial onset in 1994, the Veteran's low back pain has repeatedly been attributed to his marked lordosis.  Thus, for the foregoing reasons, the Board finds that the reasoning behind Dr. Frye's opinion is deficient in light of its inconsistency with probative evidence of record, including Dr. Frye's own findings on examination, and therefore its weight must be discounted.  As such, Dr. Frye's opinion is outweighed by the five opinions of record finding against a relationship between the Veteran's low back disability and his right knee disability.  The Board also finds the August 2011 opinion to be more persuasive than Dr. Frye's opinion, as it takes into account the Veteran's abnormal gait and Dr. Frye's opinion, but, in keeping with the findings of other examiners and medical professionals, states that the Veteran's abnormal gait was not sufficient to cause or aggravate his low back pain.  This finding is also in keeping with the fact that the Veteran's low back pain has generally been attributed to marked lordosis and not to an abnormal gait.

The Board has also considered the July 2004 VA treatment record, in which a physician's assistant diagnosed chronic mechanical low back pain exacerbated by the Veteran's chronic right knee pain.  This finding appears to be based solely on the Veteran's reported history.  There is no rationale to support this opinion.  The Board notes that a bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent medical evidence simply because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the Court held that that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions.  Because this opinion is not supported by a rationale, it is entitled to very little weight.  For the reasons discussed in the preceding paragraphs, the Board gives more weight to the opinions of the other VA medical professionals who have examined the Veteran, as they are generally supported by rationales grounded in the clinical findings made on examination and the Veteran's medical history.  Finally, the Board notes that VA doctors, including an orthopedic surgeon, have not found a relationship between the Veteran's low back disability and his right knee disability.  The fact that a doctor generally has a greater level of medical expertise than a physician's assistant also leads the Board to accord more weight to the opinions of the VA doctors than to the opinion of the physician's assistant.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Finally, the Board acknowledges the Veteran's assertion that his low back pain was caused or aggravated by the abnormal gait resulting from his right knee disability.  However, while the Veteran is competent to relate his symptoms and medical history, as a lay person he does not have the medical expertise to render a competent opinion as to whether his right knee disability caused or aggravated his low back disability, as this is a determination that is too medically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Thus, the Board accords more weight to the opinions of the VA medical professionals finding against such a relationship, as discussed above.

In view of the foregoing, the Board finds that service connection is not warranted on a secondary basis.  See 38 C.F.R. § 3.310.

While the Veteran has not argued in connection with this claim that his low back disability was directly incurred in active service, he did advance an argument for direct service connection in a previous September 2001 claim.  Specifically, the Veteran argued that the pressure from heavy backpacks he wore during active service, when his weight was low, might have contributed to his back disability.  For the following reasons, the Board finds that service connection is also not warranted on a direct basis. 

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran has not argued that his low back disability manifested during active service.  Moreover, the Veteran's service treatment records are negative for diagnoses or complaints of low back problems.  As discussed above, the Veteran's low back disability did not manifest until 1994, which is about five years after the Veteran separated from active service in May 1989.  The fact that the Veteran's low back disability did not manifest during active service or for several years thereafter weighs against a finding that it was incurred in or aggravated by active service, to include as a result of wearing heavy backpacks.  The Veteran has not submitted any competent medical evidence to support a relationship between his low back disability and his period of service.  The Veteran himself, as a lay person, does not have the medical expertise to render a competent opinion in this regard, as this is a determination that is too complex to be made based on lay observation alone.  See, e.g. Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Accordingly, the Board finds that the preponderance of the evidence weighs against a direct relationship between the Veteran's low back disability and his period of service.  Thus, service connection is not warranted on a direct basis.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.

Finally, because the Veteran's low back disability did not manifest to a compensable degree within one year of service separation, service connection is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a low back disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

III. Increased Rating

The Veteran claims entitlement to a rating in excess of 10 percent for his right knee disability.  For the following reasons, the Board finds that a separate rating of 10 percent, but no higher, is warranted for arthritis with painful motion of the right knee.  However, a rating in excess of 10 percent for instability of the right knee is not warranted. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's right knee patellofemoral syndrome has been rated as 10 percent disabling under DC 5257, which pertains to recurrent subluxation or lateral instability of the right knee.  See 38 C.F.R. § 4.71a.  Under DC 5257, a 10 percent rating is assigned for slight impairment of the knee, a 20 percent rating is assigned for moderate impairment of the knee, and a 30 percent rating is assigned for severe impairment of the knee.  See id.   

Turning to the evidence of record, a May 2005 VA MRI report revealed degenerative changes involving the medial and lateral menisci.  There was no definite evidence of a meniscal tear. 

A June 2005 VA treatment record shows that the Veteran wore a knee brace and that his knee hurt constantly without remission.  

An August 2005 VA examination report reflects that the Veteran complained of constant pain in the right knee, which he stated was a level 8 out of 10 in severity.  The pain increased to 10 out of 10 with prolonged standing, walking more than about one block, kneeling, or climbing steps.  The Veteran also reported some swelling of the right knee.  He denied using a cane or crutch.  With regard to his work, the Veteran stated that in the past twelve months he had missed three days of work because of his right knee problems.  On examination, the Veteran walked with an antalgic gait which favored his right knee.  He was unable to squat or duck walk because of his right knee pain.  The knee did not exhibit effusion, deformity, or tenderness.  Flexion of the right knee was to 140 degrees and extension was to 0 degrees.  Palpation of the knee did not produce demonstrable crepitus or apparent pain. 

An April 2006 VA MRI revealed mild degenerative osteoarthritis of the right knee.  There was no evidence of a meniscus tear.

A November 2008 VA treatment record reflects that the Veteran needed custom-made orthotics due to standing all day long.  This record reflects diagnoses of patellar femoral chondromalacia of the right knee and medial laxity of the right knee joint. 

VA treatment records dating from December 2008 to March 2009 reflect that the Veteran underwent aquatic physical therapy for his right knee on a biweekly basis.  The physical therapy was discontinued at the Veteran's request. 

A June 2009 VA MRI report reflects a diagnosis of suspected anterior cruciate ligament (ACL) sprain, as well as meniscopascular separation involving the body of the lateral meniscus from the lateral collateral ligament.  The ACL sprain appeared to be new. 

A June 2009 VA treatment record reflects that the Veteran was seen for an orthopedic surgery consultation for his right knee.  The Veteran reported wearing a knee brace for the last three or four years which was of some help.  He reported that his knee swelled a little occasionally and caused him to limp.  He also heard popping and grinding of the knee.  The Veteran stated that he had received cortisone injections in the past, the last one being about three years earlier, but that they did not help.  On examination, the Veteran walked with "a minimal amount of limp."  There was no swelling or increased heat of the right knee.  There was no laxity or instability of the collateral or cruciate ligaments.  He had a full range of extension and flexion of the right knee.  The Veteran reported a minimal amount of tenderness around the knee.  Alignment of the knee was normal and there was no crepitation during motion.  The Veteran was diagnosed with right knee arthralgia.  The treating orthopedic surgeon found no indications for steroid injections or surgery. 

An August 2009 VA treatment record reflects that the Veteran's right knee symptoms were aggravated by high humidity and cold weather, and relieved by rest and heat.  He stated that his knee pain had worsened over time and that physical therapy did not help.  He also stated that a right knee brace issued in June 2009 did not do much to alleviate his pain.

A September 2009 VA treatment record reflects that the Veteran reported giving way of the right knee on two occasions "in total."  He also reported instability of the knee and stated that it locked up once or twice per week.  He stated that when his knee locked up he was able to "work it a little bit" and then the knee was released with a pop and felt better.  On physical examination, the Veteran had very mild tenderness to firm palpation over the medial meniscus.  He had pain with flexion beyond 105 degrees.  The treating physician stated that he was unable to perform a pivot shift to assess whether the Veteran's cruciate ligament was really producing instability due to the Veteran's inability to relax.  The physician suspected that the cruciate ligament was not producing instability, but also noted that the Veteran had been issued an ACL brace which seemed to help with the sensation of instability of the knee.  The Veteran did not have varus or valgus instability.  The physician diagnosed the Veteran with patellofemoral syndrome with damage to the articular surface of the patella.  The physician prescribed a patella stabilizing brace.

An October 2009 VA treatment record reflects that the patella brace, which the Veteran had worn for six weeks, had not improved his symptoms.  The Veteran reported popping in the knee under the patella with sharp pain.  The treating physician noted that there was no indication of instability secondary to meniscal degeneration.  

A November 2009 VA treatment record reflects that the Veteran reported having gone through physical therapy three times and not experiencing any relief of symptoms.  He stated that heat, exercises, pool therapy, strengthening, and stretching did not help but rather worsened his right knee symptoms.  

A December 2009 VA treatment record reflects that the Veteran reported ongoing pain in the right knee and occasional popping.  On examination, there was no deformity of the right knee and no effusion.  There was no laxity.  The right knee had full range of motion.  There was some minimal pain in the retropatellar region. 

From December 2009 to March 2010, the Veteran underwent another period of physical therapy for the right knee.  In this regard, a January 2010 physical therapy note reflects that the Veteran experienced an increase in right knee pain after travelling.  He was discharged from physical therapy in March 2010.  It was noted that the Veteran's right knee had a minimal response to physical therapy.  

A March 2010 VA treatment record reflects that there was evidence of a medial meniscus tear of the right knee and that he was scheduled for arthroscopic surgery.  However, the Veteran never underwent such surgery. 

A June 2010 VA MRI study was negative for a meniscal tear and for significant joint effusion.  The MRI showed mild chondral disease but no significant full thickness chondral defects.  There was also nonspecific anterior subcutaneous edema. 

In a July 2010 VA treatment record, an orthopedic surgeon noted that the June 2010 MRI did not show any meniscal pathology at all.  Thus, there was no need for surgical intervention.  

The August 2011 VA examination report reflects that the Veteran reported severe flare-ups of his right knee pain at least a few times a week.  They were caused by prolonged standing, prolonged sitting, and squatting down, but could also occur without an apparent trigger.  The flare-ups lasted for ten to fifteen minutes.  To treat these flare-ups, the Veteran alternated between putting heat and ice on the right knee.  He also took non-steroidal anti-inflammatory medication, which provided some relief.  On examination, the Veteran had right knee flexion to 110 degrees with pain throughout the range of motion starting at 0 degrees.  The Veteran's range of motion did not decrease with repetitive testing.  The examiner found that the Veteran's functional loss consisted of less movement than normal, weakened movement, pain on movement, atrophy of disuse, and disturbance of locomotion.  In terms of muscle strength, the Veteran's right knee had 4/5 flexion and 4/5 extension, with 5/5 representing normal strength and 4/5 representing active movement against some resistance.  In terms of stability, the right knee had normal anterior stability on Lachman testing, normal posterior stability with the posterior drawer test, and normal medial-lateral stability on valgus/varus pressure testing.  There was no evidence of recurrent patellar subluxation or dislocation.  It was noted that the Veteran used a right knee brace on occasion and used a cane regularly.  In terms of the impact of the Veteran's right knee on his ability to work, the examiner stated that pushing a heavy cart up a ramp was difficult for the Veteran.  It was also noted that the Veteran worked on dental chairs and equipment, and was constantly squatting on his knees, and this was made difficult by his right knee disability.  The Veteran's right knee disability also affected his ability to walk for a prolonged period. 

An October 2011 VA treatment record reflects that the Veteran reported that ice, heat, and moderate walking were the best methods for alleviating his right knee pain.  

In carefully reviewing the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted under DC 5257 for instability of the right knee.  In this regard, although the Board finds it credible that the Veteran has instability of the knee based on his competent statements reporting instability, no instability has been found on any of the clinical examinations of the Veteran documented in the medical records since 2005.  Moreover, the Veteran has stated that his right knee only gave way on two occasions.  The evidence of record is also negative for recurrent subluxation of the right knee.  Accordingly, the Board finds that the Veteran's right knee instability produces no more than mild impairment, and therefore a rating in excess of 10 percent is not warranted under DC 5257. See 38 C.F.R. § 4.71a.

The Board has also considered whether separate ratings might be assigned.  For the reasons that follow, the Board finds that a separate 10 percent rating under DC 5003 in 38 C.F.R. § 4.71a and under 38 C.F.R. § 4.59 (2011), for arthritis with painful motion, is warranted.  In this regard, when a rating has been assigned under DC 5257 based on instability of the knee, a separate rating may also be assigned based on arthritis of the knee with limited motion under DC 5003 provided that limitation of motion at least meets the criteria for a 0 percent rating under DC 5260 or DC 5261, each of which pertains to limited motion of the knee.  See VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997); see also 38 C.F.R. § 4.71a.  A separate rating for arthritis under DC 5003 may also be assigned based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.

Here, the April 2006 VA MRI report shows a diagnosis of mild degenerative osteoarthritis of the right knee.  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

In application of Diagnostic Code 5003, the Court has held that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.  In this regard, the Board notes that with any form of arthritis, painful motion is an important factor of disability.  See id.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

The Board notes that in the recent case of Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court clarified its holding in Lichtenfels, explaining that the evaluation of painful motion as limited motion only applies to the evaluation of arthritis under DC 5003, as mandated by the express language in that provision, and only when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that although painful motion is entitled to a minimum 10 percent rating under Lichtenfels and DC 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43. 

Under DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a.

Under DC 5261, a 0 percent disability rating is assigned for extension limited to 5 degrees; a 10 percent disability rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See id.  

Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  See id., Plate II.  

The Board notes that separate ratings may be assigned for limitation of flexion and limitation of extension for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Here, the September 2009 VA treatment record reflects that the Veteran had pain with flexion beyond 105 degrees, and the August 2011 VA examination report reflects that the Veteran had flexion to 110 degrees with pain throughout the range of motion.  The Veteran's extension has always been recorded as normal, and the VA treatment records and examination reports otherwise reflect normal flexion of the right knee.  Although the August 2011 VA examination report shows that the Veteran had pain throughout flexion of the right knee, the Veteran continued to be able to flex the right knee to 110 degrees even after repetitive testing, with no additional loss of function.  As discussed above, when pain does not actually affect the normal working movements of the body, it is not considered to produce functional loss warranting a higher rating.  See Mitchell, 25 Vet. App. at 42-43.  As such, because the Veteran has not been shown to have flexion limited to at least 60 degrees, the criteria for even a 0 percent rating under DC 5260 have not been met.  See 38 C.F.R. § 4.71a.  Likewise, because the Veteran has normal extension of the right knee, the criteria for at least a 0 percent rating under DC 5261 are not met.  See id.  Accordingly, because the Veteran has not meet the criteria for at least a 0 percent rating under DC 5260 or 5261, a separate rating may not be assigned for limitation of motion under these diagnostic codes.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97

Nevertheless, the Board finds that a separate rating is warranted for arthritis with painful motion under DC 5003 and § 4.59 given the evidence of arthritis and painful, limited motion of the right knee.  See 38 C.F.R. § 4.71a; see also Lichtenfels, 1 Vet. App. at 488. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Here, the evidence of record shows that the Veteran has chronic right knee pain, which has not been alleviated with several attempts at physical therapy or other treatments.  His right knee pain produces an abnormal gait, which is generally described as mild to moderate, and is aggravated with prolonged walking or standing.  However, according to the August 2011 VA examination report, the Veteran nevertheless continues to "constantly" squat in his job, as well as push heavy carts up ramps, despite his right knee pain.  The June 2007 VA treatment record reflects that the Veteran's work duties included lifting, bending, and twisting.  The November 2008 VA treatment record also reflects that the Veteran needed custom-made orthotics due to standing all day.  Further, the October 2011 VA treatment record shows that moderate walking helped alleviate the Veteran's right knee pain.  In other words, these records show that while the Veteran's right knee pain imposes challenges, the Veteran continues to be able to stand for long periods of time and to engage in other substantial physical activities such as squatting, lifting, bending, and twisting.  Moreover, the Veteran's range of motion of the right knee has not met the criteria for even a 0 percent rating under the diagnostic codes pertaining to range of motion, and the August 2011 VA examination report shows that the right knee did not exhibit additional functional loss on repetitive testing of range of motion.  As such, even when taking the Veteran's reported flare-ups into account, which according to the Veteran last for about 10 to fifteen minutes at a time and thus do not seem indicative of the overall level of disability, the Board finds that the Veteran's functional limitations are concomitants of his right knee pain and do not produce additional disability beyond what has already been compensated for in the assignment of a separate 10 percent rating under DC 5003 and 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted under the DeLuca criteria. 

The Board has also considered whether a separate rating is warranted under DC 5258, which pertains to dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  See 38 C.F.R. § 4.71a.  Here, while the Veteran has reported occasional locking of the right knee, the evidence is negative for dislocated semilunar cartilage or frequent episodes of locking or effusion into the joint.  Further, while the June 2009 VA MRI report reflects meniscopascular separation involving the body of the lateral meniscus from the lateral collateral ligament, and the March 2010 VA treatment record reflects that there was evidence of a medial meniscus tear of the right knee, a June 2010 VA MRI study was negative for a meniscal tear and the July 2010 VA treatment record reflects an orthopedic surgeon's confirmation that the Veteran did not have any meniscal pathology.  The Veteran has not undergone any surgical procedures of the right knee, suggesting that whatever pathology of the meniscus detected in June 2009 and March 2010 was not severe enough to constitute dislocated semilunar cartilage given the subsequent normal findings.  Thus, as there is no evidence of a dislocated semilunar cartilage with frequent episodes of locking and effusion into the joint, a separate rating is not warranted under DC 5258.  See id.

There is no evidence showing that the Veteran has had ankylosis of the right knee, removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim.  Thus, DC's 5256, 5259, 5262, and 5263, which pertain to these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a. 

For the reasons discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 10 percent for instability of the right knee, or in excess of 10 percent for arthritis and painful motion of the right knee at any point during the pendency of this claim.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.

The Veteran has not stated and the evidence of record does not otherwise suggest that he is prevented from engaging in substantial gainful employment due to his right knee disability.  Thus, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised in the present appeal.  See 38 C.F.R. §§ 3.340, 4.16 (2011); see also Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is "part and parcel" of the evaluation of a disability when unemployability as a result of such disability has been raised by the claimant or by the record).

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected right knee disability is contemplated and reasonably described by the rating criteria.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating, which compensates the Veteran for his chronic right knee pain, arthritis, instability, and resulting functional impairment.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's right knee disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Nevertheless, the Board notes that there is no evidence of marked interference with employment or frequent periods of hospitalization.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that a separate 10 percent rating, but no higher, is warranted for arthritis with painful motion of the right knee.  However, the preponderance of the evidence is against a finding that a rating in excess of 10 percent is warranted for instability of the knee.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for instability of the right knee is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to a 10 percent rating for arthritis with painful motion of the right knee is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


